 

UNITED STATES DISTRICT COURT ee Be Es
SOUTHERN DISTRICT OF GEORGIA —)/9 Aue - | AM Io: ol

AUGUSTA DIVISION
UNITED STATES OF AMERICA ) a
Vv. ; CR118-005
CHARLIE EDWARD MOBLEY, JR.

ORDER ON MOTION FOR LEAVE OF ABSENCE

Jacque D. Hawk having made application to the Court for a leave of absence,
and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

IT IS HEREBY ORDERED THAT Jacque D. Hawk be granted leave of
absence for the following periods: August 16, 2019 through August 26, 2019;
September 16, 2019; October 14, 2019;October 21, 2019; October 30, 2019
through November 1, 2019; November 27, 2019 through December 2; 2019;
December 23, 2019 through January 2, 2020; February 20, 2020 through
February 24, 2020; April 6, 2020 through April 10, 2020; May 21, 2020
through May 22, 2020; June 22, 2020 through June 26, 2020; and July 20,

2020 through July 24, 2020.

This [> aay of la fea , 2019.
cK

J.R f
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA ~

  
 
  

 

  
